Exhibit 10.4

EXECUTION VERSION

KKR WAND HOLDINGS CORPORATION

9 West 57th Street, Suite 4200

New York, NY 10019

February 12, 2018

WMIH Corp.

800 Fifth Avenue, Suite 4100

Seattle, Washington 98104

Re: Warrant Exchange

Ladies and Gentlemen:

1. This letter agreement is made as of February 12, 2018, by and between KKR
Wand Holdings Corporation, a Cayman Islands exempted company (the
“Warrantholder”), and WMIH Corp., a Delaware corporation (the “Company”), and
shall be effective as of the consummation of the merger contemplated by the
Merger Agreement (as defined below) (the “Closing”).

2. Reference is made to the Agreement and Plan of Merger (the “Merger
Agreement”) entered into by the Company and Wand Merger Corporation (‘Merger
Sub”) with [Eclipse], a Delaware corporation, on the date hereof.

3. As of the date hereof, the Warrantholder holds warrants to purchase, in the
aggregate, 61,400,000 shares of common stock of the Company, par value $0.00001
per share (the “Common Stock” and such warrants to purchase the Common Stock,
the “Warrants”). Capitalized terms not defined herein shall have the meaning
given to such terms in the Warrants. For the avoidance of doubt, it is hereby
agreed and understood that, following the exchange of the Warrants for the
Warrant Shares as contemplated herein, the Warrants shall be void and of no
effect and no Warrants shall be deemed issued or outstanding.

4. In contemplation of the entry into the Merger Agreement by the Company and
the Closing, the Company and the Warrantholder hereby agree as follows:

 

  a. At the Effective Time (as defined in the Merger Agreement) and subject to
the conditions to the Closing contained in the Merger Agreement, the Company
shall exchange the Warrants for 21,197,619 validly issued, fully paid and
non-assessable shares of Common Stock (the “Warrant Shares”).

 

  b. At the Effective Time and subject to the conditions to the Closing
contained in the Merger Agreement, the Company shall effect the exchange by
issuing and delivering the Warrant Shares to the Warrantholder, registered in
the name of the Warrantholder, and the Warrantholder shall deliver, or cause to
be delivered, to the Company the warrant certificate(s) representing the
Warrants, duly endorsed for assignment to the Company.



--------------------------------------------------------------------------------

  c. The Company and the Warrantholder agree to cooperate with each other and
their respective officers, employees, attorneys, accountants and other agents,
and, generally, do such other reasonable acts and things in good faith as may be
necessary to effectuate the intents and purposes of this letter agreement,
subject to the terms and conditions hereof and compliance with applicable law,
including taking reasonable action to facilitate the filing of any document or
the taking of reasonable action to assist the other parties hereto in complying
with the terms hereof.

5. The Warrantholder hereby represents, warrants and covenants that:

 

  a. The Warrantholder has full power and authority to execute and deliver this
letter agreement and to perform its obligations hereunder.

 

  b. Neither the execution and the delivery of this letter agreement or the
performance of the Warrantholder’s obligations hereunder, nor the consummation
of the transactions contemplated hereby, will: (i) violate any law to which the
Warrantholder is subject; or (ii) result in a breach or violation of any
agreement, law, or judgment, order, or decree of any court or governmental
agency to which the Warrantholder is a party or by which it is bound or subject,
except in the case of clause (ii) for any such breach or violation that would
not in any way adversely affect the Warrantholder’s ability to perform its
obligations hereunder or to consummate the transactions contemplated hereby.

 

  c. Warrantholder owns the Warrants, free of any liens or encumbrance.

 

  d. Warrantholder has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of its investment
in the Warrant Shares, and has sufficient net worth and income to bear the risk,
and can afford the complete loss, of its investment in the Warrant Shares.
Warrantholder is exchanging the Warrants for the Warrant Shares for its own
account for investment purposes only and without a view to the public
distribution or resale thereof or of any interest therein. Warrantholder
acknowledges that the exchange of the Warrants for Warrant Shares as
contemplated by this letter agreement is intended to be exempt from registration
under the Securities Act of 1933, as amended (the “Securities Act”), pursuant to
Section 4(2) of the Securities Act, and the Warrant Shares may not be resold by
the Warrantholder except pursuant to an effective registration statement under
the Securities Act or an exemption from registration thereunder and pursuant to
registration or qualification (or exemption therefrom) under applicable state
securities laws.

 

  e. No broker, finder or investment banker has been retained or engaged on
behalf of the Warrantholder or is entitled to any brokerage, finder’s or other
fee, commission or compensation from the Warrantholder in connection with the
transactions contemplated by this letter agreement.

 

2



--------------------------------------------------------------------------------

  f. Warrantholder has conducted its own independent investigation, review and
analysis of the Company, and acknowledges that it has been provided adequate
access to the personnel, properties, assets, premises, books and records, and
other documents and data of the Company for such purpose. Warrantholder
acknowledges and agrees that: (a) in making its decision to enter into this
letter agreement and to consummate the transactions contemplated hereby,
Warrantholder has relied solely upon its own investigation and the express
representations and warranties of the Company set forth in paragraph 6 below and
(b) nothing contained in any documents provided or statements made by or on
behalf of the Company to Warrantholder is, or shall be relied upon as, a promise
or representation by the Company or any other person that any such information
is accurate or complete.

6. The Company hereby represents, warrants and covenants that:

 

  a. The Company has full power and authority to execute and deliver this letter
agreement and to perform its obligations hereunder.

 

  b. Neither the execution and the delivery of this letter agreement or the
performance of the Company’s obligations hereunder, nor the consummation of the
transactions contemplated hereby, will: (i) violate any law to which the Company
is subject; or (ii) result in a breach or violation of any agreement, law, or
judgment, order, or decree of any court or governmental agency to which the
Company is a party or by which it is bound or subject, except in the case of
clause (ii) for any such breach or violation that would not in any way adversely
affect the Company’s ability to perform its obligations hereunder or to
consummate the transactions contemplated hereby.

 

  c. The Warrant Shares issued pursuant to this letter agreement have been duly
authorized by all necessary corporate action and when issued pursuant to the
terms of this letter agreement will be validly issued, fully paid and
nonassessable and free of any liens or encumbrances.

 

  d. If at any time the Company’s Common Stock shall be listed on any national
securities exchange or automated quotation system, the Company will use its
commercially reasonable efforts to list, and keep listed, so long as the Common
Stock shall be so listed on such exchange or automated quotation system, the
Warrant Shares.

 

  e. The Company agrees and acknowledges that all Warrant Shares shall be deemed
to be and treated as Registrable Securities under the Investor Rights Agreement,
dated as of January 30, 2014, between WMIH Corp., KKR Fund Holdings L.P. and any
subsequent stockholder party.

7. The Warrantholder and certain of its affiliates party to that certain letter
agreement, dated as of December 8, 2017, by and among the Company and certain
affiliates of the Warrantholder, as amended (the “Letter Agreement”) have
provided the consent required by

 

3



--------------------------------------------------------------------------------

Section 1 of the Letter Agreement to the transactions contemplated by the Merger
Agreement and the Warrantholder and KKR Wand Investors Corporation have agreed
to execute and deliver that certain voting and support agreement contemplated by
the Merger Agreement.

8. This letter agreement shall be deemed to be made and in all respects shall be
interpreted, construed and governed by and in accordance with the laws of the
State of New York. The parties hereby irrevocably submit to the jurisdiction of
the courts of the State of New York and the federal courts of the United States
of America located in the State of New York solely for the purposes of any suit,
action or other proceeding between any of the parties hereto arising out of this
letter agreement or any transaction contemplated hereby, and hereby waive, and
agree to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof, that it is not subject thereto or that
such action, suit or proceeding may not be brought or is not maintainable in
said courts or that the venue thereof may not be appropriate or that this letter
agreement may not be enforced in or by such courts, and the parties hereto
irrevocably agree that all claims with respect to such action or proceeding
shall be heard and determined in such New York state or federal court. The
parties hereby consent to and grant any such court jurisdiction over the person
of such parties and over the subject matter of such dispute and agree that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Paragraph 10 below or in such other manner
as may be permitted by law, shall be valid and sufficient service thereof. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS LETTER AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

9. Except as otherwise provided herein and subject to Paragraph 12 below, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, permitted assigns, heirs, executors and administrators of the
parties hereto.

10. Any notice, request, instruction or other document to be given hereunder by
any party to the other will be in writing and will be deemed to have been duly
given (a) on the date of delivery if delivered personally or by telecopy or
facsimile, upon confirmation of receipt, (b) on the first business day following
the date of dispatch if delivered by a recognized next-day courier service, or
(c) on the third business day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice

if to the Warrantholder:

KKR Wand Holdings Corporation.

c/o Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street, Suite 4200

New York, New York 10019

Attention: Chris Harrington

E-mail: chris.harrington@kkr.com

 

4



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice to KKR) to:

Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street, Suite 4200

New York, New York 10019

Attention: David Sorkin

E-mail: david.sorkin@kkr.com

if to the Company:

WMIH Corp.

800 Fifth Avenue, Suite 4100

Seattle, Washington 98104

Attention: Charles Edward Smith

E-mail: chad.smith@wamuinc.net

with a copy (which shall not constitute notice to the Company) to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Attention: Kerry E. Berchem

E-mail: kberchem@AkinGump.com

11. The parties hereto acknowledge and agree that irreparable damage to the
other party would occur in the event that any of the provisions of this letter
agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that each party shall be entitled
to an injunction, injunctions or other equitable relief, without the necessity
of posting a bond, to prevent or cure breaches of the provisions of this letter
agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which the parties may be entitled by
law or equity.

12. Nothing in this letter agreement, expressed or implied, is intended to
confer upon any person, other than the parties hereto or their respective
successors and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this letter agreement.

13. This letter agreement shall not be assignable by any party hereto without
the prior written consent of the other parties.

14. This letter agreement may be executed in any number of counterparts, each of
which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument. This
letter agreement may be executed by facsimile signature(s).

15. In the event that any provision of this letter agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this letter agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this letter agreement to any party.

 

5



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

If the foregoing sets forth the understanding between us, please so indicate on
the enclosed signed copy of this letter in the space provided therefor and
return it to us, whereupon this letter shall constitute a binding agreement
among us.

 

Very truly yours, KKR Wand Holdings Corporation By:    /s/ Chris Harrington  
Name: Chris Harrington   Title: Director

Warrant Exchange Agreement – Signature Page



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED BY: WMIH Corp. By:   /s/ William Gallagher   Name:
William Gallagher   Title: CEO

Warrant Exchange Agreement – Signature Page